DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (US 2015/0138480, hereinafter “Yi”).  
Regarding claim 1, Yi discloses a display device (Figures 3-9; see Paragraphs [0034]-[0040] identifying the embodiment shown in Figures 3-9) comprising:
a substrate (210);
sub-pixels (subpixels comprising 207R, 207G and 207B in PIXEL PORTION; Figures 3-4 and Paragraph [0078] “a light blocking pattern 228 is formed over the data line 217 … preventing color interference between neighboring sub-pixels”) disposed on the substrate;
a passivation layer (215c) disposed on the sub-pixels; and
an emitted light control layer (228) disposed on the passivation layer and defining a non-emissive area between the sub-pixels (see the area in Figures 3-4 where 228 is disposed on 210; Paragraph [0077] “228 made of an opaque conductive material is formed at the left and right boundaries of the pixel regions),
wherein the emitted light control layer includes black matrix layers divided into at least two layers (228a, 228c; Paragraph [0080]).

Regarding claim 15, Yi discloses the limitations of claim 1 above, and further discloses wherein the sub-pixels emit one of red, green, and blue light based on a color filter layer on an emissive layer that emits red, green, and blue light or emits white light (Paragraphs [0086] and [0118]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Bian (US 2019/0094609).
Regarding claim 2, Yi discloses the limitations of claim 1 above, and further discloses wherein the emitted light control layer further includes:
a first black matrix layer (228a) positioned on the passivation layer;
a first cover layer (228b) positioned on the first black matrix layer;
a second black matrix layer (228c) positioned on the first cover layer.
Yi does not disclose a second cover layer positioned on the second black matrix layer.
However, Bian teaches disposing a protective layer on a black matrix layer (Figure 2, 105 disposed on 103), to ensure the flatness of the substrate (Paragraph [0054]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yi display device with the teachings of Bian, wherein a second cover layer is positioned on the second black matrix layer, for the purpose of ensuring the flatness of the substrate in which a black matrix could cause deformation of a surface (Bian: Paragraph [0054]).
Regarding claim 3, Yi as modified by Bian discloses the limitations of claim 2 above, and Yi further discloses wherein the first black matrix layer and the second black matrix layer have a same width and a same length in a display area (see Figures 2-3, in which 228 comprising 228c and 228a is disposed).

Regarding claim 4, Yi as modified by Bian discloses the limitations of claim 2 above, and Yi further discloses wherein the first black matrix layer and the second black matrix layer have a region that overlaps with the sub-pixels or do not overlap with the sub-pixels (see Figure 3, where 228 overlap with the sub-pixels).

Regarding claim 14, Yi as modified by Bian discloses the limitations of claim 2 above, and Yi further discloses wherein a polarizer plate positioned on the emitted light control layer ([0144] “The upper polarizing plate 311 is an analyzer attached onto the upper glass substrate of the image panel 200”).

Regarding claim 16, Yi discloses a display device (Figures 3-9; see Paragraphs [0034]-[0040] identifying the embodiment shown in Figures 3-9) comprising:
a display panel (Figures 3-4) including sub-pixels (subpixels comprising 207R, 207G and 207B in PIXEL PORTION; Figures 3-4 and Paragraph [0078] “a light blocking pattern 228 is formed over the data line 217 … preventing color interference between neighboring sub-pixels”);
a first black matrix layer (228a) positioned on a passivation layer (215c) of the display panel;
a first cover layer (228b) positioned on the first black matrix layer; and
a second black matrix layer (228c) positioned on the first cover layer,
wherein the first black matrix layer and the second black matrix layer have a same width and a same length in a display area of the display panel area (see Figures 2-3, in which 228 comprising 228c and 228a is disposed).
Yi does not disclose a second cover layer positioned on the second black matrix layer.
However, Bian teaches disposing a protective layer on a black matrix layer (Figure 2, 105 disposed on 103), to ensure the flatness of the substrate (Paragraph [0054]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yi display device with the teachings of Bian, wherein a second cover layer is positioned on the second black matrix layer, for the purpose of ensuring the flatness of the substrate in which a black matrix could cause deformation of a surface (Bian: Paragraph [0054]).

Regarding claim 17, Yi as modified by Bian discloses the limitations of claim 16 above, and Yi further discloses wherein the first black matrix layer and the second black matrix layer have a region that overlaps with the sub-pixels or do not overlap with the sub-pixels (see Figure 3, where 228 overlap with the sub-pixels).

Allowable Subject Matter
Claims 5-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Yi discloses the limitations of claim 1 above, and further discloses wherein the sub-pixels include a red sub-pixel, a green sub-pixel, and a blue sub-pixel (207R, 207G and 207B).
Yi does not disclose that the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a vertical direction and constitute one pixel; and wherein the red sub-pixel, the green sub-pixel, and the blue sub-pixel have sizes that are increased in a stated order.
Hsu et al. (US 2018/0275431, hereinafter “Hsu”) discloses a red sub-pixel, a green sub-pixel, and a blue sub-pixel are arranged in a vertical direction and constitute one pixel (see Figure 1B, wherein R, G and B are arranged in a vertical direction and constitute one pixel 110; Paragraph [0014]).
However, Yi and Hsu fail to teach or disclose, in light of the specification, “the red sub-pixel, the green sub-pixel, and the blue sub-pixel have sizes that are increased in a stated order”. Examiner further considered Han et al. (US 2011/0149213, hereinafter “Han”) and Matsui (US 2016/0203778, hereinafter “Matsui”). For example, Han teaches the relationship between the areas of each subpixel, including B>R=G>Y, B=G>Y=R, B=R>Y=G, B>R=G>Y, B=G>Y=R and B=R>Y=G (Figures 6-11, see color filters 240a, 240b, 240c and 240d), but fails to disclose R<G<B. Yi, Bian, Hsu, Han and Matsui, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 5.
Dependent claims 6-13 are allowable by virtue of their dependence on claim 5.
Regarding claim 18, Yi as modified by Bian discloses the limitations of claim 16 above, and Yi further discloses wherein the sub-pixels include a red sub-pixel, a green sub-pixel, and a blue sub-pixel (207R, 207G and 207B).
Hsu discloses a red sub-pixel, a green sub-pixel, and a blue sub-pixel are arranged in a vertical direction and constitute one pixel (see Figure 1B, wherein R, G and B are arranged in a vertical direction and constitute one pixel 110; Paragraph [0014]).
However, Yi and Hsu fail to teach or disclose, in light of the specification, “the red sub-pixel, the green sub-pixel, and the blue sub-pixel have sizes that are increased in a stated order”. Examiner further considered Han and Matsui. For example, Han teaches the relationship between the areas of each subpixel, including B>R=G>Y, B=G>Y=R, B=R>Y=G, B>R=G>Y, B=G>Y=R and B=R>Y=G (Figures 6-11, see color filters 240a, 240b, 240c and 240d), but fails to disclose R<G<B. Yi, Bian, Hsu, Han and Matsui, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 18.
Dependent claims 19-20 are allowable by virtue of their dependence on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871